DETAILED ACTION
This office action is in response to the application filed on 6/6/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claim 5  is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the signal terminal is not associated with the integrated circuit".  Claim 1, line 3-4, establishes an association between the signal terminal and the integrated circuit, therefore it in unclear what is meant by this limitation.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose: “...discharging the overvoltage condition of the power supply rail by conducting between the power supply rail and the ground rail connected to the integrated circuit for a second pulse width that is greater than the first pulse width when the monitoring indicates that the voltage level of the signal terminal exceeds the reference voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, the prior art fails to disclose: “...a first PMOS transistor connected to a first connection node to which the first and second branches are connected, wherein the first PMOS 
Regarding claim 15, the prior art fails to disclose: “...a clamping circuit connected between a power supply rail and a ground rail, wherein the clamping circuit is configured to detect an overvoltage applied to the power supply rail; a Schmitt trigger circuit connected between the power supply rail and the ground rail and having variable trigger characteristics in response to a first control signal generated by an output of the clamping circuit and responsive to the overvoltage; and a switching circuit connected between the power supply rail and the ground rail and configured to discharge a current corresponding to the overvoltage to the ground rail in response to an output of the Schmitt trigger circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao; James et al., US 10734806, discloses a high voltage clamps with transient activation and activation release control.
Suh; Bum-Seok et al., US 20180269863, discloses an intelligent power modules for resonant converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838